Citation Nr: 1621399	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-47 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 1, 1999, for the grant of a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified before the undersigned at a videoconference hearing.  The hearing transcript has been associated with the electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal is required.  At the March 2016 Board hearing, the Veteran argued that an effective date of April 1993 is warranted for his award of a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran reported receiving VA medical treatment for his service-connected disabilities prior to 1999, to include treatment at the East Orange VA facility in New Jersey approximately in 1996 or 1997.  He further testified that he was awarded disability benefits from the Social Security Administration because of his service-connected posttraumatic stress disorder as of 1996.  See the Board hearing transcript, pages 8, 9.  

A review of the electronic file shows that neither records from the Social Security Administration nor from the East Orange VA facility have been obtained.  As such records may help establish entitlement to an earlier effective date a remand is warranted.  As VA has notice of the existence of these VA and Social Security records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration any records pertinent to disability benefits and any pertinent, outstanding medical records concerning the pending claim.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities prior to May 1, 1999.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  

A specific request must be made for VA outpatient treatment records since 1996 from the East Orange Campus of the VA New Jersey Health Care System in East Orange, New Jersey.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




